Order entered June 5, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00702-CV

                  H. ROBERT ROSE AND GAYNELL ROSE, Appellant

                                             V.

                        NICHOLAS & DORIS BONVINO, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-2450-06

                                         ORDER
       Before the Court is appellant’s emergency motion to stay the trial court’s May 9, 2014

“Order Granting Motion to Enforce Final Judgment” pending disposition of appellant’s motion

to lower the amount of the supersedeas bond ordered by the trial court. We ORDER the trial

court’s May 9, 2014 “Order Granting Motion to Enforce Final Judgment” STAYED pending this

Court’s determination of appellant’s motion to lower the amount of supersedeas bond, which

remains pending before this Court.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE